UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1912


JAMES A. CLARK; HELEN P. CLARK,

                     Plaintiffs - Appellants,

              v.

WELLS FARGO BANK N.A.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cv-00163-BO)


Submitted: December 28, 2017                                      Decided: January 5, 2018


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Clark and Helen P. Clark, Appellants Pro Se. B. Chad Ewing, WOMBLE BOND
DICKINSON (US) LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James A. and Helen P. Clark appeal the district court’s order dismissing their

complaint for failure to state a claim. We have reviewed the record and find no reversible

error. Accordingly, while we grant leave to amend the informal brief and to proceed in

forma pauperis, we affirm for the reasons stated by the district court. Clark v. Wells Fargo

Bank N.A., No. 5:17-cv-00163-BO (E.D.N.C. July 27, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2